Name: 81/455/EEC: Commission Decision of 10 June 1981 approving a programme relating to processing and marketing in the eggs and poultry sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-27

 Avis juridique important|31981D045581/455/EEC: Commission Decision of 10 June 1981 approving a programme relating to processing and marketing in the eggs and poultry sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 170 , 27/06/1981 P. 0044 - 0044****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 JUNE 1981 APPROVING A PROGRAMME RELATING TO PROCESSING AND MARKETING IN THE EGGS AND POULTRY SECTOR IN IRELAND PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/455/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 22 JULY 1980 THE IRISH GOVERNMENT FORWARDED THE PROGRAMME RELATING TO PROCESSING AND MARKETING IN THE EGGS AND POULTRY SECTOR AND ON 21 JANUARY 1981 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO THE MODERNIZATION AND RATIONALIZATION OF FACILITIES FOR THE STORAGE AND PROCESSING OF EGGS AND OF FACILITIES FOR POULTRY SLAUGHTERING AND POULTRY MEAT PROCESSING WITH THE AIM OF STABILIZING PRODUCERS ' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR IN QUESTION ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO PROCESSING AND MARKETING IN THE EGGS AND POULTRY SECTOR PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE IRISH GOVERNMENT ON 22 JULY 1980 AND SUPPLEMENTED ON 21 JANUARY 1981 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 10 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN